           Case 1:20-cv-11135-CM Document 3 Filed 01/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANKLIN LOVING,

                             Plaintiff,

                    -against-                                      21-CV-0527 (CM)

JOHN AND JANE DOE, M.D.;                                                ORDER
SUPERINTENDENT, DOWNSTATE
CORRECTIONAL FACILITY,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On December 29, 2020, the Court received an application from Plaintiff Franklin Loving,

asserting claims under 42 U.S.C. § 1983 in connection with his medical examination during the

intake process when he arrived at Downstate Correctional Facility in January 2019. The Court

opened that matter as a civil rights complaint under docket number 20-CV-11135. On January 5,

2021, the Court directed Plaintiff to pay the filing fees for that matter or submit an application to

proceed in forma pauperis (IFP) and prisoner authorization, which the Court specified should be

labeled with the docket number 20-CV-11135.

       On January 11, 2021, Plaintiff returned the IFP application and prisoner authorization,

which are stamped at the top with the docket number 20-CV-11135, together with a new

complaint again asserting claims arising from Plaintiff’s medical examination during the intake

process at Downstate Correctional Facility in January 2019. These documents were opened as a

new action under this docket number, 21-CV-0527.

       It appears that Plaintiff submitted this IFP application and prisoner authorization form in

response to the Court’s January 5, 2021 order in 20-CV-11135. Moreover, because this complaint

raises the same claims as the complaint in 20-CV-11135, no useful purpose would be served by
            Case 1:20-cv-11135-CM Document 3 Filed 01/28/21 Page 2 of 2




treating the complaint as a new action. The Court therefore directs the Clerk of Court to:

(1) refile the IFP application and prisoner authorization docketed in 21-CV-0527 (ECF Nos. 1,

3), in Plaintiff’s pending action 20-CV-11135 (CM); (2) file the complaint from 21-CV-0527

(ECF No. 2) as an amended complaint in 20-CV-11135 (CM); and (3) administratively close this

action (21-CV-0527).

         Because it appears that this new action was opened in error, the Clerk of Court shall not

charge Plaintiff the $350.00 filing fee for this action (21-CV-0527), and the Superintendent

having custody of Plaintiff shall not encumber funds from his trust account for this lawsuit.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court further directs the Clerk of Court to: (1) refile the IFP application and

prisoner authorization docketed in 21-CV-0527 (ECF Nos. 1, 3), in Plaintiff’s pending action 20-

CV-11135; (2) refile the complaint, 21-CV-0527 (ECF No, 2), as an amended complaint in 20-

CV-11135; and (3) administratively close this action. A copy of this order shall also be docketed

in 20-CV-11135 (CM), and all further documents related to this matter shall be filed under that

docket number.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated:     January 28, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge



                                                  2
